Citation Nr: 1625565	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder. 


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1958 to March 1, 1961, and from March 2, 1961 to September 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2012 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDING OF FACT

The Veteran's currently diagnosed major depressive disorder cannot be reasonably disassociated from his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for major depressive disorder have been met.  38 C.F.R. § 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a psychiatric disorder, diagnosed as major depressive disorder.  He asserts that his depression symptoms began immediately following his separation, that the symptoms are attributable to his experiences in the military, and that the symptoms have continued to the present day. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after 

discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records from his first term of service are negative for any complaints, diagnoses, or treatments related to a psychiatric disorder.  Similarly, the Veteran's service treatment and personnel records from his second term of service are also absent any complaints, diagnoses, or treatment related to a psychiatric disorder, at least until he was disciplined and ultimately discharged in August and September 1962.  A copy of the August 1962 discharge proceedings indicates that the Veteran was the subject of several disciplinary actions in July and August of 1962 involving threats of violence against his wife at the time, as well as his fellow soldiers.  Apparently, he was told he was facing a court-martial and thereafter wrote a note stating that he would kill himself.  

An August 1962 psychiatric evaluation was afforded to the Veteran as part of the discharge proceedings.  The examiner diagnosed him with emotional instability reaction.  The examiner also reported that the Veteran beat his wife during fits of rage and that this behavior accorded with similar behavior in earlier years when the Veteran was placed under minor stress.  In conclusion, the examiner found that the Veteran was a tense, immature, impulsive, self-centered individual, with a low tolerance for emotional stress. 

The Veteran was discharged in September 1962.  A separation examination in September 1962 lists the diagnosis of emotional instability reaction.  A corresponding report of medical history also dated in September 1962 shows that the Veteran reported experiencing loss of memory or amnesia in service, as well as nervous trouble.  The loss of memory or amnesia was clarified as occurring one month prior to the Veteran's discharge, while the nervous trouble was attributed to family problems. 

The Veteran's claims file does not contain any medical records pertaining to any purported mental health conditions for over thirty years following service.  Records 

from Columbia Park Medical Group dating from October 1992 to March 2008 document periodic complaints of depression, anxiety, and low affect.  An October 1992 outpatient record states that he was experiencing anxiety and low affect that was attributed to physical limitations stemming from his back and knee problems.  The October 1992 record also indicated that the Veteran had suicidal thoughts.  The diagnosis was depression in December 1992.  Thereafter, outpatient records from Columbia Park Medical Group show continued complaints of treatment for a variety of mental health issues, including depression, insomnia, and anxiety.  In an August 1999 record, the Veteran reported that his depression was due to his experiences in the military and that he had symptoms of depression since his discharge from the military.  Later records show that the Veteran continued to attribute his depression and its inception to service. 

The Veteran was afforded a VA examination in connection with his claim of service connection for a psychiatric disorder in November 2012.  The diagnosis was listed as depressive disorder, not otherwise specified.  The Veteran reported that he married his first wife in the service and that he had many problems complying with military doctrine due to this relationship.  He denied having any mental health issues during his military service.  According to him, however, he was prescribed an antidepressant by his primary care physician in 1964 or 1965 but that he ceased using the medication because he felt that it made him feel different.  After a physical examination and in-person interview, the examiner noted depression and no other symptoms of mental health issues.  The examiner reported that the Veteran stated that he felt depressed three or four times a week, which he related to his military experience and the difficulties that he believed were caused by his ex-wife.  The examiner then opined that the Veteran's psychiatric disorder was "less likely than not" incurred in or caused by service.  In support thereof, the examiner noted the lack of mental health complaints or treatment in service, as well as the thirty years between separation and the first documented complaints and treatment for mental health problems in October 1992.  The examiner also referred to the October 1992 outpatient record which indicated that the Veteran attributed his depression to his back and knee conditions. 

Private outpatient records from Nystrom & Associates dated between May 2013 and January 2014 document continued complaints of and treatment for depression.  These records show that the Veteran continued to attribute his depressive disorder to the experiences with his ex-wife while in service and his subsequent disciplinary problems.  In a May 2013 record, the Veteran reported that he first saw a psychiatrist when he was 25 years old.  He also reported symptoms of anxiety, fear, and recurrent nightmares.  He was diagnosed with generalized anxiety disorder, severe recurrent depression, and chronic post-traumatic stress disorder. 

The Veteran submitted a statement from his wife dated in June 2015.  She stated that she has known the Veteran since 1964, and listed her credentials as a registered nurse, including her training in recognizing the symptoms of psychological impairments.  According to the Veteran's spouse, the two of them separated in 1966 after marrying, and it was only after they reunited a few months later did the Veteran tell her of his emotional distress related to his ex-wife and his experiences in service.  She reported that he was depressed and drank heavily when she met him and she believed that this was due to his negative feelings regarding the circumstances of his first marriage and service.  She stated that she urged the Veteran to seek professional help for his depression, which led to him quitting drinking.  With regards to the Veteran's current state, she reported that he continues to be depressed, and experiences symptoms of isolation, anxiety, difficulties socializing, paranoia, nightmares, and memory issues.  She also noted that although his symptoms increase due to stress from other health issues, the symptoms persist after those health issues are resolved. 

A Dr. E. C., in a November 2014 statement, stated that he had been treating the Veteran since May 2013.  Dr. E. C. reported that the Veteran experienced symptoms of nightmares, anger, anxiety, fearfulness, and paranoia.  After reviewing the Veteran's claims file, Dr. E. C. opined that it was "at least as likely as not" that the Veteran's current psychiatric disorder was caused and contributed to by his experience while in the military service.  In support thereof, Dr. E. C. noted the Veteran's history of disciplinary actions in service, which began after he married 

his ex-wife, and how this accords with the Veteran's attribution of his symptoms to his experiences with his wife while in service.  Dr. E. C. also noted the Veteran's continued reporting of his depression being caused by service since October 1992, which is the earliest he had medical records available to review.  Moreover, Dr. E. C. referred to his own interactions with the Veteran and detailed how he would become agitated whenever he discussed his experiences in the military. 

The Veteran testified at a hearing before the Board in June 2015.  During the hearing, the Veteran recounted his experiences in service that he believed caused him distress, including his relationship with his ex-wife and his treatment by his superiors following an incident between a commanding officer and his ex-wife.  According to the Veteran, he felt that his ex-wife was at least partially responsible for the circumstances that led to his discharge from the military.  He reported that he developed depression and anxiety due to those experiences that began immediately after his discharge.  He stated that he self-medicated with alcohol, and didn't begin seeking help for his depression and drinking until after he married his spouse.  His representative then confirmed with the Veteran that he received disability payments from the Social Security Administration (SSA) for several distinct periods of time, including from January 1969 to September 1970, February 1979 to March 1983, February 1985 to September 1986, and April 1991 through to his retirement.  He concluded by stating that he has continually reported to his treating physicians that his depression was caused by the circumstances of his discharge from service. 

The Veteran's spouse also testified during the June 2015 hearing before the Board.  She first stated that when she met the Veteran and married him, he was agitated, moody, and would drink excessively.  She reported that he experienced nightmares and flashbacks when they first lived together.  In her estimation, and in light of her training as a registered nurse, the Veteran exhibited symptoms of depression for as long as she has known him. 

After reviewing the evidence of record, the Board concludes that the Veteran's current psychiatric disorder, to include major depressive disorder, cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds that the statements provided by the Veteran and his spouse regarding the fact that his symptoms of depression and anxiety manifested after he was discharged and have continued since service to be competent and credible evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Moreover, the Board finds that the positive opinion provided by Dr. E. C. to be highly probative evidence, as it was based on a thorough review of the claims file and Dr. E. C.'s own personal treatment of the Veteran for the symptoms of his psychiatric disorder.  The opinion was also supported with a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (holding that a medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).    

The Board acknowledges that the examiner in the November 2012 VA examination found it "less likely than not" that the psychiatric disorder was incurred in or otherwise caused by service; however, it finds that the November 2012 examiner's opinion has reduced probative value because it is based on an inaccurate factual basis.  Specifically, the examiner relied on an October 1992 outpatient record in which the Veteran attributed his depression to his back and knee problems in coming to the conclusion that there is no mention of military service contributing to his depressive symptoms.  However, this assertion completely ignores outpatient records, discussed above, in which the Veteran did indeed attribute his depression to his experiences in the military and his ex-wife.  In light of this oversight, the Board cannot accord the November 2012 VA examination with any more than slight probative value.

After considering the competent and credible testimony of the Veteran and his spouse as to his continued experiencing of symptoms of his psychiatric disorder that were due to his experiences involving his ex-wife while he was in the military, as well as the highly probative opinion of Dr. E.C., the Board finds that the evidence is at least in equipoise as to the issue of whether the Veteran's psychiatric disorder was incurred in or is otherwise attributable to his service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for erectile dysfunction is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder, is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


